Citation Nr: 1208514	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 13, 2007, for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Historically service connection for TDIU was denied by rating decision in January 2008.  By rating action in March 2008 entitlement to TDIU was granted effective from August 25, 2007.  Finally, by rating action in November 2008 the effective date for TDIU was changed from August 25, 2007 to July 13, 2007.  The Veteran appealed this decision.


FINDINGS OF FACT

1.  On July 13, 2007, the RO received a claim for a TDIU rating. 

2.  No earlier document in the file can be construed as a claim for TDIU.

3.  The evidence of record fails to show that the Veteran has been totally and permanently disabled based on service-connected disabilities prior to July 13, 2007. 

4.  There is no medical evidence during the one-year prior to July 13, 2007, showing that the Veteran's service-connected disabilities increased in severity so as to preclude him from securing or following substantially gainful employment. 


CONCLUSION OF LAW

An effective date prior to July 13, 2007, for the grant of TDIU is not warranted. 38 U.S.C.A. §§ 510, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An August 2007 letter satisfied the duty to notify provisions with respect to the TDIU issue.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, i.e., entitlement to a TDIU rating, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, any defect as to notice is non-prejudicial.  See id. ; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 
As such, no further discussion of VA's duty to notify is necessary. 

As to VA's duty to assist, the Board observes that all pertinent evidence has been associated with the claims folder, and that Veteran does not contend otherwise.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that he will not be prejudiced by the Board's adjudication of his claim based on the current record. 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Regulations

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b) (2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The general rule with respect to the effective date of an award of increased compensation, whether for an increased rating or for a TDIU, is that the effective date of award "shall not be earlier than the date of receipt of the application thereof." 38 U.S.C.A. § 5110(a). This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b) (2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o) (1) (2); VAOPGCPREC 12-98 (1998). 

In order to establish entitlement to TDIU, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992). The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. 

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 
Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history. Faust v. West, 13 Vet. App. 342, 355 (2000).

Analysis

The Veteran essentially contends that the award of the TDIU should be made effective in September 2005 when he was determined to be temporarily disabled due to a combination of an on the job injury and his service connected disorders, alternatively he asserts that the effective date of his TDIU rating should be October 2006 based on a VA treatment note from Dr. Elizabeth John dated October 3, 2006.   

The Veteran first submitted a formal claim for TDIU on July 13, 2007.   By rating action in March 2008 TDIU was granted effective as of August 25, 2007.   In making this determination, the RO noted that in an August 24, 2007 VA examination the Veteran noted that he was still working for the Postal Service full-time.  A subsequent letter from OPM in November 2007 noted that the Veteran's retirement from USPS had been approved and that his retirement would be effective in January 2008 based on three disabilities including a cervical spine disability, a shoulder disability, and depression.  Only the depression is service-connected.
  
The RO granted TDIU effective as of August 25, 2007, the day after the above VA examination in which the Veteran stated that he was still working full-time for the USPS. 

By rating action in November 2008, an earlier effective date for TDIU was granted from August 25, 2007 to July 13, 2007.  

In making that determination, the RO noted that the evidence included a VA Form 21-4192 and Supervisor's Statement from the USPS showing the Veteran last worked in September 2005 (over 2 years prior to the submittal of his claim).  
In this case, the evidence indicates that the Veteran was not unemployable due to his service-connected disabilities, prior to July 13, 2007.  While a VA Form 21-4192 and Supervisor's Statement from the USPS noted that the Veteran last worked in September 2005 (over 2 years prior to the submittal of his claim for TDIU); the Board notes that the September 2005 date was the date that the Veteran went on workmen's compensation for an on the job injury.  It was not a retirement date, and it was not as yet determined that the Veteran was unable to continue to work.  In fact evidence suggests that the Veteran may have returned to work with the Post Office briefly in December 2007 and January 2008 before his January 2008 retirement.

The Veteran has indicated his belief that an October 3, 2006 VA treatment note from Dr. Elizabeth John should serve as an informal claim for TDIU, or as evidence that he was unemployable based on his service-connected disabilities at some point in the year prior to July 13, 2007.  The Board, however, finds that the treatment note does not establish that the Veteran's service connected disabilities prevent substantially gainful employment.  Dr. John indicated that the Veteran is depressed and should "be put on disability because of his physical and emotional problems".  There is no indication what physical problems Dr. John is referring to.  The Board notes that the Veteran's disability retirement from the Post Office was approved in November 2007 based on non service-connected cervical spine and shoulder disabilities as well as his service-connected depression.  Because Dr. John's statement is vague, and because there is no rationale provided, the Board finds that it does not support a finding of entitlement to TDIU prior to July 13, 2007, nor can it be considered an informal claim for IU.

As such, the evidence does not suggest that the Veteran was unemployable in the one year prior to the July 13, 2007, date of claim.  The Board finds, therefore, that a TDIU rating did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier that the date of the Veteran's claim on July 13, 2007.  Thus, the RO has already assigned the earliest possible effective date for the Veteran's TDIU rating, and an effective date prior to July 13, 2007, for the award of a TDIU rating is denied. 


ORDER

An effective date earlier than July 13, 2007, for the award of a TDIU rating is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


